Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 1 of 26 PageID 204




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

   JASON LANGE,

                    Plaintiff,

    v.                                                  CASE NO. 8:19-cv-00034-CEH-CPT


   TAMPA FOOD AND HOSPITALITY, INC.,
   PLANT CITY HOSPITALITY, INC., DUKE’S
   BREWHOUSE, INC., TAMPA FOOD &
   ENTERTAINMENT, INC., and
   LOUIS MENDEL,

               Defendants.
   ___________________________________/

          DEFENDANTS’ TAMPA FOOD AND HOSPITALITY, INC., PLANT CITY
         HOSPITALITY, INC., DUKE’S BREWHOUSE, INC., AND LOUIS MENDEL,
                       MOTION FOR SUMMARY JUDGMENT

              Defendants Tampa Food and Hospitality, Inc., Plant City Hospitality, Inc, Duke’s

   Brewhouse, Inc., and Louis Mendel, individually (collectively referred to herein as

   “Defendants”), pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule

   3.01(a), move for summary judgment on the grounds that there exists no genuine issue as to

   any material fact, and Defendants are entitled to summary judgment as a matter of law. The

   basis for this motion is set forth in the following memorandum of law.

                                    MEMORANDUM OF LAW

         I.      INTRODUCTION

              Can an individual who owned and operated two companies, who staffed those two

   companies with three employees, and who paid those employees to provide services that he

   agreed to perform for Defendants be classified as an employee rather than an independent


                                                 1
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 2 of 26 PageID 205




   contractor? This is exactly the challenge that Plaintiff, Jason Lange (“Lange”) must overcome

   to prevail in this case. Because hiring his own employees to perform services for Defendants

   are “compelling evidence” that he worked as an independent contractor, Lange cannot present

   sufficient evidence to support his claim for overtime under the FLSA and summary judgment

   should be granted in favor of Defendants.

       II.      STATEMENT OF FACTS1

             A. Defendants

             Tampa Food and Hospitality, Inc. is a private, for-profit corporation that was

   established on January 1, 2016. (Mendel Ex. 3). The business operates Scores (“Scores”), a

   gentlemen’s club located at 2310 North Dale Mabry, Hwy, Tampa, FL 33607. (Id.).

             Plant City Hospitality, Inc. is a private, for-profit corporation that was established on

   January 1, 2016. The business operates Showgirls Men’s Club (“Showgirls”), a gentlemen’s

   club located at 4210 U.S. Highway 92 East, Plant City, FL 33566. (Mendel, Ex. 2).

             Duke’s Brewhouse, Inc. is a private, for-profit corporation that was established on

   March 24, 2015. (Mendel Ex. 4). The business operates Duke’s Brewhouse (“Dukes”), a sports

   bar and local eatery. (Mendel 17). Dukes focuses primarily on offering guests a wide selection

   of craft beers and live music. (Id.).

             Tampa Food and Entertainment, Inc. is a private, for-profit corporation that was

   established on August 4, 2010. (Mendel Ex .1). The business operates Truth Lounge (“Truth”),

   a gentlemen’s club located at 4202 W. Cayuga Street, Tampa, FL. 33614. (Mendel 10-11).

   Truth was purchased in or about 2016. (Mendel 16).


   1
    Citations to deposition transcripts relied upon in support of this motion will be made by reference to the party’s
   or the witness’s last name, followed by the page number of the transcript or exhibit number.


                                                           2
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 3 of 26 PageID 206




          At all times relevant to this case, Louis Mendel (“Mendel”) directly or indirectly

   exercised control over significant aspects of the day-to-day operations of Scores, Showgirls,

   Truth, and Dukes, which are all separate companies. (Mendel 15).

          B. Honey Hole Entertainment

          In or about 2005, Plaintiff Jason Lange (“Lange”) was introduced to Mendel. (Mendel,

   25).   At that time, Lange was operating a promotions company called Honey Hole

   Entertainment (“Honey Hole”). (Lange 13). Honey Hole specialized in promoting events at

   nightclubs throughout the Tampa Bay area. (Lange 10). Shortly after being introduced to

   Mendel, Honey Hole began organizing and promoting events at some of Defendants’

   establishments. (Mendel 25-26). Although Lange does not recall whether Defendants paid him

   directly or through his company when providing these services, he acknowledges that he

   worked as an independent contractor during this time. (Lange 12-13).

          C. Lange was retained by Defendants to Provide Social Media Marketing and
             Other Marketing Related Services for Defendants.

          In or about 2015, Lange approached Mendel about the possibility of handling

   Defendants’ social media marketing and other marketing-related efforts. (Mendel 27). At that

   time, Defendants were contracting with other entities and/or third parties to handle their

   marketing services. (Mendel 28). Specifically, Defendants contracted with Revital Agency,

   Christian Rodriguez, and Regis Gillespie. (Mendel 28). Each of these third parties were

   responsible for Defendants’ marketing efforts, including organizing and hosting various

   promotional events. (Mendel, 28).

          Recognizing that Mendel was dissatisfied with the direction of Defendants’ marketing,

   Lange approached Mendel about the opportunity of handling their marketing efforts. (Lange



                                                3
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 4 of 26 PageID 207




   14, Ex. 11). On June 13, 2015, Lange sent Mendel an email through his Honey Hole email

   account that provided “a brief overview” of the services that Lange could provide for

   Defendants. (Lange Ex. 11). Specifically, Lange offered to serve as the “Director of

   Marketing,” where he would perform, in part, the following services: create, implement, and

   execute local content calendar for promotions; oversee the implementation of a marketing

   strategy; manage a social media presence and direct programs to improve social media

   reputation and recognition; chaperone entertainers to and from events, tradeshows, and

   branding opportunities; continuously conduct analysis of competitive environment and

   consumer trends; coordinate events/bookings; develop and implement brand strategy; and

   provide strategy, development, and consulting to assist in brand awareness. (Lange Ex. 11).

           Believing that Lange was in the business of providing marketing-related services,

   Mendel agreed to have Lange perform these services for Scores, Dukes, and Showgirls.

   (Mendel Ex. 5, 6). As the Director of Marketing, Defendants agreed to pay Lange $750 per

   week. (Mendel 34). Per their arrangement, Defendants did not require Lange to work a certain

   number of hours and/or adhere to a particular work schedule. (Mendel 86). He was free to

   come and go as he pleased. (Id.; Lange 37). He was free to work for other companies. (Mendel

   84). He was free to work from his own office. (Mendel 85). And he was free to outsource his

   work to his own staff. (Id.).

           D. Formation of CFL and Tampa SEO Agency

           In or about February 2015, Lange founded Tampa SEO Agency (“Tampa SEO”).2

   (Lange Ex. 2). Tampa SEO is in the business of providing “digital, marketing, print, and


   2
    During his deposition, Lange testified that Tampa SEO was not established until 2018. (Lange 16). But despite
   his testimony, Cheri Read and Autumn Buehler testified that they were both employed by Tampa SEO in 2016.


                                                         4
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 5 of 26 PageID 208




   advertising initiatives.” (Id.). Tampa SEO specializes in providing branding, content marketing,

   email marketing, local SEO services, online reputation management, search engine marketing,

   social medial marketing, website development, and website design. (Id.).

           In or about January 2016, Lange founded CFL Print, Inc. (“CFL”). (Id.). CFL was a

   multi-location print shop located throughout central Florida. (Id.). CFL specialized in the

   production and design of printed materials. (Lange 94).

           Lange served as the owner and operator of both of these entities. (Lange 4). He

   maintained an office near Westshore, which was later moved to the Channel District. (Read

   13). He staffed both businesses with the following individuals:

                a. Cheri Read

           Cheri Read (“Read”) met Lange while she was working at Scores as a street marketer.

   (Read 99-100). In this role, Read was responsible for distributing free admission cards to

   prospective customers. (Read 16). When a customer tried to redeem the admission card, Read

   would receive $5 to $10 from the valet for each person who presented a card at the door. (Read

   16, Mendel 43). After some time, Read was able to renegotiate a flat fee of $400 per week to

   perform these same services. (Read 28; Mendel 43). Read performed these duties on a part-

   time basis during the relevant time period. (Read 45).

           In or about June 2016, Lange offered Read a position as Marketing Manager3 of CFL

   and Tampa SEO. (Read 24-25, Ex. 5). The position required Read to work approximately five




   (Buehler 23; Read 122). His Linked-in resume states that he was operating under the name of Tampa SEO in
   February 2016 (Lang Ex. 2). Lange also sent Read an email dated September 28. 2016, that established the rate
   sheet that Tampa SEO was charging its customers for providing these services. (Read Ex. 7).
   3
     Read testified that she did not have an official title when working for CFL or Tampa SEO. (Read 104-105).
   Instead, the “Marketing Manager” title was the title that Lange included on her business cards. (Read 104-105).


                                                          5
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 6 of 26 PageID 209




   days a week. (Read 25-26). Her regular work schedule was from 10:00 a.m. to 4:00 p.m. (Read

   26), and she was paid $15 per hour. (Read 100). Defendants did not play any role in her hiring.

   (Mendel 87).

           As the Marketing Manager, Read was primarily responsible for handling social media

   marketing for CFL and Tampa SEO.4 (Read 17, 24, 30). While working in this capacity, Read

   regularly performed social media marketing for the following clients: Scores, Showgirls, Truth,

   Dukes, 1916 Irish Pub, Acid Flyers, and Bay Area Tile. (Read 31-32, 73). Read performed

   these duties until her employment ended in October 2018, and she was paid by check, cash or

   PayPal from “CFL, Tampa SEO, or [Lange].” (Lange 29). She was not paid by Defendants for

   providing any social media marketing during her employment with CFL and Tampa SEO. She

   also was responsible for driving Lange around for approximately 5 to 6 months after he had

   lost his license. (Read 51; Guerrero 16).

                b. Gabe Guerrero

           In or about August 2016, Gabe Guerrero, who is a long-time friend of Lange, was hired

   by CFL. (Guerrero 26). During his employment, Guerrero was responsible for generating leads,

   attracting clients, and completing print orders. (Guerrero 12). He was paid on an hourly basis

   and worked approximately 25 to 30 hours a week. (Id.).

           While working for CFL, Guerrero provided limited social media marketing for CFL

   and Tampa SEO. (Guerrero 77, Ex. 2, 6). On a few isolated instances, Guerrero testified that

   he prepared the menu for Scores – including preparing all of its graphic designs (Guerrero 49),

   and he made few social media posts for Defendants through his personal social media accounts.


   4
    Lange testified that Ms. Read’s duties consisted of facilitating email responses, performing “some social media
   marketing, some social media scheduling, and she drove [him] around.” (Lange 24).


                                                          6
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 7 of 26 PageID 210




   (Guerrero 77). Like Read, Guerrero also drove Lange for a period of time. (Guerrero 16). Lange

   paid him directly for these services. (Guerrero 55-56).

              c. Autumn Buehler

          Buehler met Lange while working as a “house mom” for Scores. (Buehler, 13-16).

   After leaving Scores, Lange offered her a full-time position to serve as the Creative Director

   for CFL. (Buehler 17-20, Ex. 1). At the time, Buehler had her Bachelor of Arts in graphic

   design from USF. (Buehler 10). Buehler accepted the position in August 2016 and was paid on

   an hourly basis. (Buehler 20-21).

          Shortly thereafter, in or about October 2016, Lange made her the Creative Director of

   Tampa SEO. (Buehler 23). According to Buehler, the Creative Director position was the same

   position that she was performing for CFL, but just for a different company. (Buehler 24). In

   this role, Buehler paid the same hourly rate and was performing the same type of services. (Id.).

   She worked approximately 20 hours a week for Tampa SEO and CFL. (Buehler 28).

           As the Creative Director, Buehler was responsible for creating and developing brands,

   and creating images for different marketing materials. (Buehler 23-24). Buehler testified that

   about half of her time was spent creating various graphic designs. (Buehler 59). Some of the

   clients that she worked with were Scores, Dukes, Showgirls, 1916 Irish, Limitless Fitness, Acid

   Flyers and Cater Tampa. (Buehler 26-27, 53-54).

              d. Services Provided to Scores, Showgirls, Truth and Dukes.

          On March 16, 2017, Lange sent an email to Mendel regarding an overview of the

   services that he was providing for Defendants on a daily basis. (Guerrero, Ex. 7). Those services

   are summarized in the following chart below:




                                                  7
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 8 of 26 PageID 211




    Description of Service                              Responsible for Performing These
                                                        Tasks at CFL or Tampa SEO
    Social Media Marketing                                  Jason Lange
        Scores Facebook (posts)                            Cheri Read (Guerrero 53,
        Scores Twitter (posts)                                Read 24)
        Scores Instagram (2 posts)                         Gabe Guerrero (on a limited
        Scores Google + (posts)                               basis)
        Duke’s Brewhouse Facebook (2-3 posts)
        Duke’s Brewhouse Twitter (2-3 posts)
        Duke’s Brewhouse Instagram (2-3 posts)
        Duke’s Brewhouse Google (2-3 posts)
        Showgirls Facebook (1 post)
        Showgirls Twitter (1 post)
        Showgirls Instagram (1 post)
        1916 Irish Pub Facebook (1-2 a day)
        1916 Irish Pub Twitter (1-2 a day)
        1916 Irish Pub Instagram (1-2 a day)
        1916 Irish Pub Google + (1-2 a day)
        Truth Lounge Facebook (1-2 posts a day)
        Truth Lounge Twitter (1-2 posts a day)
        Truth Lounge Instagram (1-2) posts a day
        Truth Lounge Google + (1-2 posts a day)

    Content Creation                                          Jason Lange
        Duke’s Brewhouse Lakeland Facebook                   Cheri Read (Guerrero 54)
        Content Management                                   Autumn Buehler (performed
        11 images, flyers, Facebook covers, Twitter           the graphic design work)
          covers, retargeting images ($550 in comps).          (Buehler 16)
    Branding Materials                                        Jason Lange
        Printing: (last 4 days)                              Cheri Read (Guerrero 52)
        Printing: (last 6 months)                            Gabe Guerrero (Guerrero
          ($2,316.57 in discounts)                             52-53)
          ($468 in rush order/waive fees)                     Autumn Buehler (Buehler
        Design and Layout Fees (last 6 months)                23-24)
          ($978.04 in comps)
    Networking                                                Jason Lange
        Transportation: (last 4 days, $47 gas)
        Showgirls, Saturday
        Scores, Saturday
        Truth, Saturday
        Scores, Saturday
        Duke’s Brewhouse, Sunday


                                               8
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 9 of 26 PageID 212




           Scores, Sunday
           Truth, Sunday
           Scores, Monday
       Off Site SEO                                                         Jason Lange

       Technology & Communication                                           Jason Lange
           Spends roughly 6 hours a week on phone
             calls relating to different events, updates,
             and marketing directives a week with the
             employee of the brands

   See Guerrero Ex. 7.

             Lange would also attend weekly meetings at Dukes. (Mendel 58-60). Although his

   attendance was not required, Mendel believed that Lange was attending those meetings to stay

   engaged, field questions, and get a better understanding of the needs of the organization. (Id.).

             In exchange for these services, Lange was paid by Defendants as follows:

       Scores                                       Dukes
           Involved in “promotions, marketing,         Performed social media marketing,
              advertising, outings, meetings, and         social media creation, local SEO
              social medial creations.” (Lange, 40)       creation, verification of citations, and
           Paid $9005 per week and received free         attend meeting once a week. (Lange,
              meal. (Lange, Ex. 6)                        32-33)
                                                        Paid $100 per week and a free meal.
                                                          (Lange 33-34, Ex. 5).
       Showgirls                                    Truth
           Performed social media marketing, and       Served as the General Manager for
             other small tasks. (Lange, 27)               several months in 2017. (Lange 46).
           Paid $100 per week. (Lange, 28, Ex. 4).     Paid $1,000 per week. (Lange Ex. 7)

                 e. Lange’s attempts to renegotiate pay structure with Defendants

             In or about 2017, Lange informed Defendants that he would no longer provide

   marketing-related services for Defendants because “he felt disrespected.” (Mendel 27).


   5
     Lange initially received $750 per week, which was later increased to $900 per week. (Lange Ex. 6). The
   increase was due to Lange’s demand for a higher weekly amount. (Mendel 37-38).



                                                         9
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 10 of 26 PageID 213




   Approximately one week later, Lange informed Mendel that if they would like him to continue

   handling “the social media for the company,” then he would need to be paid more money

   ($900/week from Scores; $100/week from Showgirls, and $100/week from Dukes), plus a free

   meal from both Scores and Dukes. (Mendel 38). Defendants agreed to this change. (Id.).

          In June 2018, Lange approached Mendel about restructuring his business relationship.

   (Lange Ex. 9). In his proposal, Lange stated that he would like to oversee all of the marketing

   advertising operations for Defendants, including, but not limited to, building new websites,

   providing optimization, handing SEO, managing social media posts, creating and managing

   online content, and performing search engine audits. (Lange Ex. 9). In exchange for these

   services, Lange wanted to be paid $1,350 per week along with a small percentage of the profits.

   (Id.; Lange 54-55). Mendel rejected this proposal. (Mendel, 39; Lange 54-55). Instead, the

   parties continued under the current pay structure. (Id.).

          E. Lange’s Proposes to Temporarily Serve as the General Manager of Truth

          In or about February 2017, Mendel was having problems attracting good talent to serve

   as the general manager at Truth. (Mendel 46-47). The first general manager was fired after

   Truth discovered that he was stealing from the company. (Id.). The second general manager

   was fired due to a host of work performance issues. (Id.).

          Understanding that Mendel needed to make a change, Lange approached Mendel about

   serving as the general manager on a temporary basis. (Mendel 46-47). Lange proposed that he

   would perform the duties associated with the general manager position for a salary of $1,000 a

   week. (Mendel, 47). (Id.). As the general manager, Lange was responsible for hiring,

   supervising staff, managing the dancers, conducting payroll, handling inventory, creating the




                                                  10
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 11 of 26 PageID 214




   work schedule, and conducting bank runs. (Id.; Lange 100). These duties were separate and

   apart from the marketing-related services that he was providing to Defendants and Truth. (Id.).

          In or about May 2017, Lange recruited Ellis St. John to serve as the general manager of

   Truth. (Mendel 47). After Truth hired Ellis St. John, Lange agreed to work two or three shifts

   per week at a rate of $200 per shift until Truth hired another assistant manager. (Mendel 47-

   48). After Truth hired, Chris White, in or about July 2017, Lange came in about once a week

   to handle the weekly liquor orders and/or conduct bank runs. (Mendel 48).

          While serving as the general manager, Guerrero performed some work for Truth at

   CFL’s expense. (Guerrero 36-37, 40). Specifically, Guerrero testified that on a few occasions

   he assisted Lange in preparing sales forecasts on Excel and/or was asked to watch over the club

   while Lange conducted some errands. (Guerrero 37-39).

          F. Terminating Defendants’ Contractual Relationship with CFL and Tampa
             SEO.

          In October 2018, Mendel informed Lange that Defendants no longer wanted to

   outsource the companies’ social media and marketing efforts. (Mendel 39, 73). Defendants

   wanted a full-time employee to work in the corporate office. (Id.). Defendants wanted more

   control over this position and wanted to hold the individual accountable. (Id.). Mendel offered

   the position to Lange, but he subsequently declined the offer. (Mendel 39). Consequently,

   Mendel informed Lange that Defendants would not be using his services after thirty days. (Id.).

          Shortly after being informed of Defendants’ decision to no longer use his services,

   Lange relayed this information to his employees, Read and Buehler. As Buehler testified, it

   was her understanding that Lange could no longer afford her services after Mendel terminated

   their business relationship.



                                                 11
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 12 of 26 PageID 215




              Q:     […] Why did you leave?
              A:     [Lange] explained to me that he could no longer afford to have me as a – as an
                     employee?
              Q:     He explained to me that [Mendel] and Jamie [Rand] decided to no longer work
                     with him. So that was the only information that I received. I don’t know if
                     there was more to that.

   (Buehler, 20). Similarly, Read testified that her employment ended shortly after CFL and/or

   Tampa SEO were no longer going to perform social media and other marketing services for

   Defendants.6

              Q:     Do you know who fired Jason?
              A:     About a month previous, Jason told me that he had a month left working on
                     the Scores accounts.
              Q:     Did you ask him what does that mean or anything like that or –
              A:     I said I guess we better get busy trying to find other accounts.
              Q:     Did you have a conversation about what that meant, like why it was happening
                     or why he only had a month left.
              A:     Because Duke and Jamie [Rand] decided they want to start doing it in-house, I
                     think. (Read 78).

              Despite employing three employees to perform at least some of the services that Lange

   was retained to perform for Defendants, Lange filed a one count complaint alleging that he is

   entitled to overtime compensation. (Dkt. 1). As explained below, Lange cannot state a claim

   under the FLSA because he was clearly an independent contractor since he hired his own

   employees to perform some of the very services he agreed to perform for Defendants.

   Defendants are therefore entitled to summary judgment as a matter of law.

       III.        LEGAL ARGUMENT




   6
            On April 1, 2019, Cheri Read filed her first amended complaint against CFL and Tampa SEO alleging
   a claim for unpaid overtime. (Lange 59-60). On October 21, 2019, the parties reached a settlement where Lange
   agreed to pay Read $7,000.00 inclusive of unpaid wages and liquidated damages for her claims. The court
   approved the settlement.




                                                        12
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 13 of 26 PageID 216




              A. Lange was an Independent Contractor and Not an Employee of

                  Defendants.

          Section 207(a) of the FLSA provides, in relevant part:

          [e]xcept as otherwise provided in this section, no employer shall employ any of
          his employees who in any workweek is engaged in commerce or in the
          production of goods for commerce, or is employed in an enterprise engaged in
          commerce or in the production of goods for commerce, for a workweek longer
          than forty hours unless such employee receives compensation for his
          employment in excess of the hours above specified at a rate not less than one
          and one-half times the regular rate at which he is employed.

   Thus, the Act imposes a minimum wage requirement and a provision for overtime

   compensation for all “covered employees.” Id.

          The FLSA defines an “employee” as “any individual employed by an employer.” 29

   U.S.C. § 203(e)(1). It does not afford any protection to independent contractors. 29 C.F.R. §

   779.233(b); Murry v. Playmaker Services, LLC, 512 F.Supp.2d 1273 (S.D. Fla. 2007). “An

   independent contractor differs from an employee in that an independent contractor is “in

   business for himself;” an employee is “dependent upon finding employment in the business for

   others.” Scantland v. Jeffry Knight, Inc., 721 F.3d 1308, 1312 (11th Cir. 2013)

          When determining the nature of an employment relationship under the FLSA, courts

   look to the “‘economic reality’ of whether the employee is economically dependent on the

   alleged employer.” Harrell v. Diamond A Entm’t, Inc., 992 F. Supp. 1343, 1348 (M.D. Fla.

   1997) (“In deciding whether an individual is an ‘employee’ within the meaning of the FLSA,

   the label attached to the relationship is dispositive only to the degree that it mirrors the

   economic reality of the relationship.”). “What is material is whether ‘the work done, in its

   essence, follows the usual path of an employee.” Hughes v. Family Life Care, Inc., 117 F. Supp.

   3d 1365 (N.D Fla. 2015). “It is not significant how one ‘could have’ acted under the contract

                                                 13
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 14 of 26 PageID 217




   terms. The controlling economic realities are reflected by the way one actually acts.” Id. (citing

   Usery v. Pilgrim Equip, Co., 527 F.2d 1308, 1312 (5th Cir. 1976).

          The Eleventh Circuit uses six factors to guide the application of the economic reality

   test: (1) the nature and degree of the alleged employer’s control as to the manner in which the

   work is to be performed; (2) the alleged employee’s opportunity for profit or loss depending

   upon his managerial skill; (3) the alleged employee’s investment in equipment or materials

   required for his task, or his employment of workers; (4) whether the service rendered requires

   a special skill; (5) the degree of permanency and duration of the working relationship; and (6)

   the extent to which the service rendered is an integral part of the alleged employer’s business.

   Abreu v. Sunset Lake of Orlando Condominium Association, 2011 WL 13298536 (M.D. Fla.

   2011); see also Harrell, 992 F. Supp. at 1348 (observing exotic dancers are obviously essential

   to the success of a topless nightclub as they are the “main attraction,” unlike shoe shine boys

   at an airport who are not essential to the airport business).

          While these factors serve as guides, the overarching focus of the inquiry is economic

   dependence. See e.g., Quarles v. Hamler, 652 Fed. Appx. 792 (11th Cir. 2016). In considering

   economic dependence, the court focuses on whether an individual is “in business for himself”

   or is “dependent upon finding employment in the business of others.” See, e.g., Scantland, 721

   F. 3d at 1312 citing Mednick v. Albert Enters., Inc., 508 F. 2d 297, 301-302 (5th Cir. 1975).

   Additionally, “the label attached to the relationship is dispositive only to the degree that it

   mirrors the economic reality of the relationship.” See, e.g., Shaw v. Set Enterprises, Inc., 2017

   WL 1380774 at *3 (S.D. Fla. 2017) (citation omitted).

          1) Defendants did not control how Lange provided his services.




                                                   14
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 15 of 26 PageID 218




          “The first factor considers the nature and degree of the alleged employee’s control as

   to the manner in which the work is to be performed.” Scantland, 721 F.3d at 1313. To determine

   “the nature and degree of control,” courts have “examined whether workers may choose how

   much and when to work, whether they may hire their own employees, whether they must wear

   uniforms, and how closely their work is monitored and controlled by the purported employer.”

   Rodilla v. TFC-RB, LLC, 2009 WL 3720892, at *16 (S.D. Fla. 2009). “Control arises when

   the purported employer goes beyond general instructions and begins to assign specific tasks, to

   assign specific workers, or to take an overly active role in the oversight of the work.” Dimingo

   v. Midnight Xpress, Inc., 325 F. Suppl. 3d 1299, 1311 (S.D. Fla. 2018). “The nature and degree

   of an alleged employer’s control over work performance matters to the extent that ‘it shows

   that an individual exerts such control over a meaningful part of the business that [they] stand

   as a separate economic entity.” Id.

          Here, Lange was retained as the “Director of Marketing.” (Mendel Ex. 5). His duties

   and responsibilities included providing a marketing platform for Defendants. He did not work

   a set schedule. (Mendel 39, 86; Lange 37). He could come and go as he pleased, and he often

   worked from his own office. (Id.). He employed his own employees to assist him (at least in

   part) in performing these services. (Read 24-26; Guerrero 26; Buehler 20-21). Defendants were

   not responsible for hiring these employees, nor were Defendants involved in the hiring process.

   (Buehler 34-35). Instead, these employees were employed by Lange at his direction and were

   paid directly by him or by one of his companies.

          The evidence also establishes that Defendants never objected to Lange’s practice of

   allowing his employees to perform any of the services provided to Defendants. (Mendel 84).

   Rather, the evidence shows that Read and Buehler frequently worked on matters for the

                                                 15
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 16 of 26 PageID 219




   Defendants. (Buehler 26-28; Read 22). As the Court in Abreu v. Sunset Lake of Orlando

   Condominium Association, Inc., 2011 WL 13298536 (M.D. Fla. 2011), “[t]he fact that Plaintiff

   hired his own employees is compelling evidence that he was in control over the manner in

   which his work was performed, and therefore he was an independent contractor.”

          In his response, Lange will likely attempt to marginalize the tasks that were being

   performed by his employees and argue that their services only comprised a small part of his

   daily job duties. But as illustrated in an email that Lange sent to Mendel on March 16, 2017,

   Read and Buehler played a much larger role than what Lange may now suggest in this lawsuit.

   (Guerrero, Ex. 7). Lange will also have trouble explaining how Defendants maintained control

   over him, when, at minimum, he outsourced at least some of his assigned tasks to his own

   employees without objection. See Dimingo, 325 F.Supp.3d at 1312 (stating “the fact that

   [plaintiff] outsourced his work to individuals without any interference by the Defendants is

   indicative of the type of independence [plaintiff] had in complying with his responsibilities.”).

   To allow an employee to outsource his assigned responsibilities at his or her expense to third

   parties would clearly disrupt the traditional norms of any employer-employee relationship.

          Lastly, Lange will argue that the emails or text messages sent by Mendel directing

   Lange to make certain social media posts or perform various tasks demonstrate a level of

   control that he will argue exceeds the normal contractor relationship. Although Defendants

   don’t dispute the fact that Mendel asked Lange on numerous occasions to perform various tasks

   and/or to get his approval before running certain promotions, the evidence clearly demonstrates

   that Mendel did not dictate how certain tasks would be completed or who was required to

   complete those tasks.




                                                  16
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 17 of 26 PageID 220




          Accordingly, the evidence clearly establishes that Lange was in control of the manner

   in which he provided these services and merely because Mendel had expectations of the quality

   of the services being provided and/or whether certain promotions met his approval, this doesn’t

   tilt the balance into Lange’s favor.

          2) Lange clearly controlled his opportunity for profit by hiring other individuals
             to perform some of the services provided to Defendants

          In evaluating the second factor, the Court will consider the alleged opportunity for profit

   or loss depending upon [the individual’s] managerial skill.” Scantland, 721 F.3d at 1316.

   “[T]he opportunity for profit and loss has more to do with relative investments, with control

   over larger aspects of the business, and with like forms of initiative than with an individual’s

   ability to earn tips or a higher hourly rate.” Abreu v. Sunset Lake of Orlando Condominium

   Association, Inc., 2011 WL 13298536 (M.D. Fla. 2011).

          In Abreu, the Court considered whether plaintiff, who was in the business of providing

   security services, was a contractor or an employee. When analyzing this factor, the Court stated:

        The record indicated that Plaintiff had exactly the kind of opportunity for profit or
        loss contemplated by this factor. First, he hired his own employees and he worked
        for-or was at least able to work for-other clients. […] Additionally, Plaintiff had the
        ability to affect his profit or loss because he negotiated the contract between his
        company and Sunset Lake. The fact that Plaintiff may have lost money because he
        had to hire additional guards which he did not account for during contract
        negotiations does not cause this factor to weigh in his favor. Plaintiff had the
        potential for profit or loss depending on how he managed the security company.
        Therefore, Plaintiff was in control of the larger aspects of his security business, and
        the fact that Plaintiff was paid by the hour does not override such control.

   Abreu, 2011 WL at *4.

          Like Abreu, the facts demonstrate that Lange had the opportunity for profit or loss.

   Lange’s hiring of his own employees clearly provided Lange with the opportunity to further

   his profits. During the relevant time period, Lange hired three individuals, paid them an hourly

                                                  17
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 18 of 26 PageID 221




   rate, and was free to pursue other work while these employees performed some of the marketing

   services for Defendants.

          Moreover, CFL and Tampa SEO provided most of the same services that Lange agreed

   to provide to Defendants. Lange advertised these services through his companies. Read and

   Buehler testified that they performed services (social media marketing and graphic design) on

   behalf of CFL and Tampa SEO for Defendants and other clients. When Lange was questioned

   about Read’s performance regarding social media marketing, he said:

          Q:      Okay. So, you were doing – you were hiring Ms. Read to do social marketing
                  media, which you’re not receiving payment from?
          A:      That’s correct. I received my own payment.
          Q:      From who?
          A:      From Mr. Mendel.
          Q:      Okay. That is what I thought. I was making sure. So, you’re having Ms. Read
                  perform these duties so she – so you can get those tasks done and then you’re
                  receiving your payment from Mr. Mendel?
          A:      Well that’s how I’m compensated yes, sir.
          Q:      Okay. And she wasn’t doing any other social marketing media for anybody
                  else; is that correct?
          A:       Oh, that’s not correct:
          Q:      Well, in 2017 when she’s working for CFL what other social media marketing
                  was Ms. Read doing for CFL?
          A:      Whatever I instructed her to do, Full Color Print, Acid Flyers. I mean she did
                  other stuff too, but they were not paying customers.

   (Lange, 95-96). According to Lange, he used the compensation he received from Defendants

   to pay, at least in part, the employees that he hired. In fact, Guerrero testified that there were a

   few weeks where Lange was behind on making payroll, which further shows a potential for

   loss. (Guerrero 71). This factor overwhelmingly supports that Lange was an independent

   contractor.

          3) The equipment and materials for providing his marketing related services
             were provided by Lange and/or his companies.




                                                   18
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 19 of 26 PageID 222




           Next, “[c]ourts may find independent contractor status when a worker invests in

   equipment or materials required for completing his tasks, or hires other workers to assist him

   in the completion of his tasks.” Maldonado v. Callahan’s Express Delivery, Inc., 2018 WL

   398724, at *5 (M.D. Fla. 2018).

           As discussed above, Lange hired three employees to perform various services on behalf

   of his companies, including social media marketing. See Dimingo, 325 F.Supp.3d at 1313

   (finding the investment factor heavily favors a finding that the individual is an independent

   contractor when he recruits others to cover some of his duties for the company). He leased an

   office, supplied desktop computers, and maintained the software (i.e. Hootsuite) necessary to

   provide various marketing services. (Lange 17, 23, 37, 57; Guerrero 41-42; Read 101).

   Defendants did not reimburse him for these costs, nor did Defendants provide him with any of

   these materials.7 And Lange used this equipment, software programs, and materials for all of

   his clients, not only Defendants. This factor demonstrates that Lange was not dependent on

   Defendants, and warrants a finding that Lange was an independent contractor.

           4) Defendants relied upon Lange’s skill and qualifications to provide these
              services.

           The “utilization of initiative and the employment of special skills indicates independent

   contractor status.” Artola v. MRC Express, Inc., 2015 WL 12672722, at *8 (S.D. Fla. 2015).

   “A worker with unique skills and the opportunity to exercise initiative is more likely to be able

   to operate as an independent business entity than an interchangeable worker who complete




   7
    To the extent Lange relies on the fact that Mendel provided him with a credit card, those charges were for
   printing orders and for advertisements on a few social media websites. Mendel would simply authorize Lange to
   use his credit card when he needed to run various advertisements on those websites.


                                                        19
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 20 of 26 PageID 223




   routine tasks.” Id. Accordingly, “[a] lack of specialization indicates that an individual is an

   employee, not an independent contractor.” Maldonado, 2018 WL at *6 (M.D. Fla. 2006).

          As advertised on his resume on Linked-in, Lange has “in-depth experience across

   multiple marketing disciplines, full-stack web developer, SEO, digital marketing, strategy,

   printing, promotions, sponsorships/events, and direct marketing.” Through this experience,

   Lange approached Defendants about the opportunity of expanding their marketing efforts and

   social media presence. (Lange Ex. 11). Mendel relied on these representations when he retained

   Lange to provide these services.

          While working for Defendants, Lange “[c]reated and executed a digital marketing

   strategy from the ground up.” (Lange Ex. 2). He created and maintained “search marketing,

   content marketing, reputation management, social media marketing, and local SEO. (Id.). He

   provided “leadership and direction for advertising, brand awareness, production, media

   planning, database marketing, [and] market and customer research.” (Id.). He developed and

   executed a marketing plan and marketing strategies to achieve overall benchmarks. (Id.). He

   also employed a graphic designer to create promotional materials for Defendants. By

   performing these duties, Lange was allowed to use his own decision-making authority and

   independent discretion (or at least that of his employees) to provide these services.

   Accordingly, Defendants’ reliance on Lange’s skill and qualifications weigh in favor of finding

   that he was an independent contractor.

          5) Degree of permanency and working relationship

          “The fifth factor considers the degree of permanency and duration of the working

   relationship.” Dimingo, 325 F. Supp. 3d at 1313, citing Scantland, 721 F.3d at 1318.

   “Generally, a longer, more permanent working relationship weighs toward employee status,

                                                 20
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 21 of 26 PageID 224




   whereas a finite, non-exclusive work relationship is indicative of independent contractor status

   because they allow for more economic independence.” Id.

          Although the working relationship lasted for approximately 2 years, Lange on several

   occasions attempted to negotiate a higher rate for his services. In fact, on one occasion, Lange

   informed Defendants that he was no longer going to provide any more work for Defendants.

   Approximately a week later, Lange presented them with a new pay-structure should they want

   to retain his services, which allowed him to receive additional compensation. (Mendel 37-38).

          Lange’s business relationship with Defendants also allowed him to pursue other job

   opportunities. As the record demonstrates, Lange provided social media marketing, branding,

   SEO services, and other related services to a host of clients and there was no evidence that his

   relationship with Defendants was exclusive. Cf. Quarles v. Hamler, 652 Fed. Appx. 792, 794

   (11th Cir. 2016) (concluding that the plaintiff was an employee in part because the defendant

   employer told him that he could not work for anyone else). As the Court in Dimingo held, these

   facts weigh in favor of finding that Lange was an independent contractor. Dimingo, 325 F.

   Supp. 3d at 1314 (finding that despite receiving payment from the defendants for several years,

   the relationship was not exclusive and allowed him to seek other opportunities.)

          6) The services provided by Lange were not integral to Defendants’ operations.

          The last factor that the Court considers is whether Lange played an integral role in

   Defendants’ business operations. Scantland, 721 F.3d at 1319. “The more integral the service,

   the more likely the worker is an employee.” Artola, 2015 WL 12672722, at *10.

   As discussed above, Lange was primarily retained to provide social media marketing, content

   creation, branding materials, and networking. (Guerrero, Ex. 6). Although these services assist

   with attracting new business, they were not integral to the daily operations of those businesses.

                                                  21
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 22 of 26 PageID 225




   Defendants were not in the business of providing social media marketing, branding, and other

   related services. They were not the primary services of the business. Cf. Harrell, 992 F. Supp.

   1343 at 1352 (“Exotic dancers are obviously essential to the success of a topless nightclub.”);

   Molina, 420 F. Supp. 2d at 1278 (holding that courier business “would have been unable to

   perform its business operations” without its couriers and therefore the couriers were an integral

   part of the business). They were secondary services and were designed only to generate

   additional business for Defendants. Accordingly, this factor weighs in favor of finding that

   Lange was an independent contractor.

          7) The reality of the economic relationship between Lange and Defendants
             clearly demonstrates that Lange was an independent contractor.

          The undisputed evidence clearly establishes that Lange served as an independent

   contractor. Those facts are summarized as follows:

             Lange owned and operated CFL and Tampa SEO, which specializes in providing
              social media marketing, branding, content marketing, printing, local SEO services,
              networking and communication.
             Lange offered and was retained by Defendants to provide these services based on
              his experience in the field and/or prior qualifications.
             Lange hired three individuals at his companies’ expense to assist him in providing
              these services without any interference by Defendants.
             Because Lange didn’t have an exclusive relationship with Defendants, he was able
              to obtain other job opportunities during the relevant time period.

   Thus, the undisputed facts show that Lange was not economically dependent on Defendants.

   Instead, Lange operated two businesses that provided essentially the same services that Lange

   was providing for Defendants during the relevant time period. Accordingly, the Court should

   find that Lange was an independent contractor, and therefore not entitled to overtime.




                                                  22
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 23 of 26 PageID 226




                 B. Even if Lange was Considered an Employee, He would be Exempt under
                    the Executive Exemption while working at Truth as the General
                    Manager, thereby barring any recovery against Mendel, individually.8

            Much of Lange’s argument in opposition to Defendants’ motion for summary judgment

   will address the time he spent conducting bank runs, making liquor orders, or doing “whatever

   Duke needed.” (Lange 45, 98, Ex. 12, Rog. 15). However, as Lange testified, those duties were

   limited to his involvement at Truth.

            Q:       Yes. Okay. But beyond time consumption, you were mentioning tasks here
                     that you didn’t have with the other locations. You directed people to do
                     certain things with regard to Truth; is that correct?
            A:       Directed as in?
            Q:       Were you a manager of Truth?
            A:       Yes, sir.
            Q:       Okay. And you would agree you weren’t a manager at either Scores or Tampa
                     – at Duke’s Brewhouse or at [Showgirls], but now you are, is that correct/
            A:       I have no manager – no manager duties any of the locations except for Truth.
            Q:       Okay. And at Truth you were managing more than two people, is that correct?
            A:       Yes. (Lange, 46).

            Lange temporarily served as the general manager of Truth beginning in February 2017.

   (Lange, Ex. 7). Lange approached Mendel about this opportunity in order to give Mendel more

   time to find a permanent replacement. As the general manager, Lange was responsible for

   managing Truth lounge, including supervising two or more employees/contractors. (Lange 46).

   In exchange for these services, Truth agreed to pay him $1,000 a week. (Lange Ex. 7). This

   arrangement was separate and apart from the marketing services that he was performing for

   Defendants and Truth. Lange served in this capacity for approximately three months until




   8
     Mendel filed a motion to amend his answer to add two affirmative defenses – executive exemption and creative
   professional exemption. (Dkt. 27). On January 9, 2020, the Court granted Mendel’s motion. (Dkt. 40). On
   January 24, 2020, Scores, Showgirls, Truth, and Dukes filed a similar motion to amend their answer (Dkt. 43),
   and Plaintiff filed his opposition thereto. (Dkt. 46). Should the Court grant their motion, then Scores, Showgirls,
   and Duke join Mendel in the arguments set forth in sections B and C of this motion.


                                                           23
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 24 of 26 PageID 227




   Truth hired Ellis St. John in or about May 13, 2017, as his replacement. (Id.). After hiring Ellis

   St. John, Lange agreed to work a couple of shifts a week for Truth at a rate of $200 per shift

   until the club was fully staffed. (Id.). Lange continued to work in this capacity until the end of

   July, 2017. (Id.). Lange also paid Guerrero through CFL to perform some duties at Truth while

   he served as the general manager. (Guerrero 36-40).

          Even if the Court determines that Lange was an employee while he served as the general

   manager of Truth, Lange would still be exempt employee under the FLSA. The FLSA exempts

   an employee under the executive exemption from overtime requirements when his primary duty

   is the management of the enterprise of which he is employed and whose primary duty includes

   the customary and regular direction of at least two employees. 20 C.F.F. § 541.1. To satisfy

   this exemption, Lange must be:

      1) Compensated on a salary basis at a rate of not less than $455 per week.
      2) Whose primary duty is management of the enterprise in which the employee is
         employed;
      3) Who customarily and regularly directs the work of two or more other employees; and
      4) Who has the authority to hire or fire other employees or whose suggestions and
         recommendations as to the hiring, firing, advancement, promotion of any other change
         of status of other employees are given particular weight.

   29 C.F.R. § 541.100(1).

          Here, Lange met the salary basis test as he was paid $1,000 per week before Truth hired

   Ellis St. John as his replacement. He primarily served as the general manager and directed two

   or more employees/contractors. Lange had the authority and/or gave recommendations to hire

   and fire employees. In fact, Mendel testified that Lange recruited and recommended the hire of

   Ellis St. John as his replacement. (Mendel 47-48). Accordingly, Lange is an exempt employee

   under the executive exemption during the time he served as the full-time general manager of

   Truth. Mendel therefore should be entitled to summary judgment.

                                                  24
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 25 of 26 PageID 228




              C. Even if Lange was Considered an Employee, He would be Exempt under
                 the Creative Professional Exemption for time spent performing graphic
                 design, thereby barring any recovery against Mendel, individually.

          To establish that Lange is exempt as a creative professional, Lange’s primary duties

   must involve “invention, imagination, originality or talent in a recognized field of artistic or

   creative endeavor,” which includes “music, writing, acting, and graphic arts.” 29 C.F.R. §

   541.300(a)(1). Although Lange claims he was not responsible for creating graphic designs or

   promotional materials, the undisputed evidence establishes that he hired Buehler, at his own

   expense, to fill this role. According to Buehler, she was hired as the Creative Director for CFL

   and Tampa SEO. She created brand identities and marketing images for online and print

   materials. (Buehler 23). These duties required her to use her artistic ability and talent to create

   these materials that were used for the various marketing campaigns. (Buehler 40).

          If the Court finds that Lange is an employee, then Lange should be exempt under the

   creative exemption. By outsourcing the graphic art design to one of his own employees, which

   he paid for at his own expense, Lange should be treated as if he was performing those duties.

   Since Plaintiff meets the salary basis test (that is, he received a salary of over $1,100 per week)

   and was primarily responsible for graphic art design through his co-worker Buehler, Lange

   would be exempt under the creative professional exemption.

                                           CONCLUSION

          For the foregoing reasons, Defendants’ Scores, Showgirls, Dukes, and Mendel,

   individually, respectfully request that the Court grant summary judgment in their favor.

                                          Respectfully submitted,

                                          /s/ Christopher M. Bentley_______________________
                                          Christopher M. Bentley
                                          Florida Bar No.: 052616

                                                   25
Case 8:19-cv-00034-CEH-CPT Document 49 Filed 03/31/20 Page 26 of 26 PageID 229




                                          Johnson Jackson PLLC
                                          100 N. Tampa St., Suite 2310
                                          Tampa, FL 33602
                                          Telephone: (813) 580-8400
                                          Facismile: (813) 580-8407
                                          Email: cbentley@johnsonjackson.com
                                                 Secondary Email: jshinn@johnsonjackson.com
                                          Counsel for Defendant, Louis Mendel

                                          /s/ G. Michael Nelson
                                          Florida Bar No.: 0559180
                                          Nelson, Bisconti & McClain, L.L.C.
                                          1005 North Marion Street
                                          Tampa, FL 33602
                                          Phone: (813) 221-0999
                                          Facsimile: (813) 314-9626
                                          Email: gmnlaw@hotmail.com
                                          Counsel for Defendants Tampa Food and
                                          Hospitality, Inc., Plant City Hospitality, Inc., Duke’s
                                          Brewhouse, Inc. and Tampa Food & Entertainment,
                                          Inc.

                                      CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 31st day of March 2020, a true and correct copy of

   the foregoing was served using the CM/ECF system which will send a notice of electronic

   filing to all counsel of record.

                                                 /s/Christopher M. Bentley
                                                 Attorney




                                                  26
